                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                              NO. 5:21-CR-12-lD


UNITED STATES OF AMERICA


      V.                                          ORDER


OLAMUAYAD SARHAN


      Upon motion of the United States, for good cause shown and for the reasons

stated in the motion, it is hereby ORDERED that the above-referenced matter be

unsealed.



      This the   l1   day of March 2021.




                                    United States District Judge




       Case 5:21-cr-00012-D Document 9 Filed 03/17/21 Page 1 of 1
